10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

HHLED

JUL 2 6 2019

CLERK, U.S.
EASTERN DISTHIGT Gy
by

       

UNITED STATES DISTRICT COURT

BASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:14-cr-00193-GEB
Plaintiff,

Vv. RELEASE ORDER

RUDY TAFOYA,

Defendant.

 

 

 

TO UNITED STATES MARSHALL:
This Order directs you to release Rudy Tafoya from
custody in this case as soon as practicable on the date this order
is signed.

IT IS SO ORDERED.

   

Dated: July 26, 2019

  

E. bof
GARLAND E. BURRELL; JX. (E77
United States Dgstrict Judge

 

 
